FILED
                                                                                 Sep 07, 2021
                                                                                02:22 PM(CT)
                                                                                 TENNESSEE
                                                                            WORKERS' COMPENSATION
                                                                               APPEALS BOARD

            TENNESSEE BUREAU OF WORKERS’ COMPENSATION
               WORKERS’ COMPENSATION APPEALS BOARD

June Ruggieri                                )   Docket No.     2020-06-1452
                                             )
v.                                           )   State File No. 37474-2020
                                             )
Amazon.com, LLC, et al.                      )
                                             )
                                             )
Appeal from the Court of Workers’            )
Compensation Claims                          )
Kenneth M. Switzer, Chief Judge              )

                                Affirmed and Remanded

The employee alleged a work-related injury to her right shoulder when she moved a heavy
package from a shelf. The employer initially provided medical care but later denied the
claim, asserting the employee failed to give timely notice of her alleged injury. Following
the filing of a petition for benefits, the employee requested an expedited hearing in which
she sought temporary disability benefits, medical benefits, and attorney’s fees for the
employer’s alleged wrongful denial of the claim. After the court set the date for the
expedited hearing and the employer filed its response to the employee’s request for
benefits, the employer requested a continuance, which the trial court denied. Following
the expedited hearing, the trial court determined that the employee provided verbal notice
within the fifteen-day statutory period, that her verbal notice excused written notice, and
that the employer was not prejudiced by the employee’s delay in providing written notice.
The court concluded the employee is likely to prevail at trial in showing she suffered an
injury arising primarily out of the employment and awarded medical benefits but denied
temporary disability benefits and delayed ruling on her request for attorney’s fees until a
hearing on the merits of the claim. The employer has appealed. We affirm the trial court’s
order and remand the case.

Judge David F. Hensley delivered the opinion of the Appeals Board in which Presiding
Judge Timothy W. Conner and Judge Pele I. Godkin joined.

Kristen Stevenson, Knoxville, Tennessee, for the employer-appellant, Amazon.com, LLC

J. Allen Brown, Nashville, Tennessee, for the employee-appellee, June Ruggieri



                                            1
                          Factual and Procedural Background

        June Ruggieri (“Employee”) worked the night shift at Amazon.com, LLC
(“Employer”), as a package handler. On the evening of Tuesday May 5, 2020, Employee
was moving a package that she estimated weighed “about forty pounds” from a shelf at eye
level. As she lowered the package, she felt a tearing sensation in her right shoulder. She
continued working her shift, relying more on her left arm, and testified that her shoulder
continued to hurt after she completed her shift and that it “was really, really painful” when
she got home. She returned to work Wednesday evening but asked to leave early due to
continuing shoulder pain after noticing Employer “had extra people” available for the shift.
She was not scheduled to return to work until the following Saturday evening and testified
her shoulder continued to hurt throughout her time way from work. She said she did not
tell anyone at work about her shoulder pain on Tuesday evening or the following evening
when she left early because she thought it was going to get better.

       Employee returned to her regular night shift on Saturday, May 9. She testified she
saw “Donna,” who she identified as “the person overseeing [her] work the day [she] left
early,” adding that Donna asked her why she left early on Wednesday. According to
Employee, she told Donna she left early because she “had been hurt the night before and
there were people [present], so [she] didn’t see any harm in going home early.” She
described the person who directs the work around the conveyer line where she was working
as the “line lead,” adding that “the only people assigned as line leads were learning
ambassadors” who wear vests identifying them as such. She said Donna was the “learning
ambassador” on the line she was working when she went home early on Wednesday.

        Employee testified that she thought she worked the five-day shift the following
week and that she relied on her left arm much more than she usually would. She said that
during the week of May 16-21, Ruchika, another learning ambassador, saw her struggling
to pull something across the floor with her left arm and asked if she needed help. Employee
testified she told Ruchika she needed help because she had injured her arm and “was
concerned that it was going to end up being a Workers’ Comp case.” Employee said that
no workers’ compensation paperwork was initiated and that her shoulder continued to
bother her. Several days later she called Employer’s “dial-a-doc” and “spoke to them about
[her] shoulder,” adding that she was told to “go right away to a doctor.” She then called a
walk-in medical facility near her home, telling them she hurt her shoulder at work and
wanted to know if she could be seen. Employee said she was told they could not see her
because she “got hurt at work.” As a result, she said that when she reported for her shift
on Saturday May 23, she spoke to Dianna, the shift assistant, and explained that she could
not see a doctor unless she filed a workers’ compensation claim, adding that she “didn’t
want to” but had to “file a Workers’ Comp claim.”

       According to Employee, she was told to see her manager, Trevia, but stated that
Trevia was not available until the following day. Employee testified she reported her injury

                                             2
to Trevia at her lunch break a few minutes before midnight on May 24 but did not complete
the written report until the morning of May 25. When asked why she identified the date
and time of her injury on the report as 10:00 p.m. on May 7 when she would not have been
working, she said it was “[j]ust a mistake,” adding that she “didn’t have a calendar.” Asked
why she indicated on the report that the date the incident was reported was May 25, she
said she completed the report on the morning of May 25 and that she thought that was the
date the report was requesting.

       Employee testified that Employer sent her to a nearby emergency room that evening
and that she was taken off work until she could see a doctor. She described difficulties
getting in to see a doctor, stating she missed several days of work before she eventually
“went back to work without permission because [she] couldn’t see the doctor.” Employer
provided Employee a panel of doctors on June 2 from which she selected Dr. Harold Nevels
at Concentra. Employee saw Dr. Nevels on five occasions in June 2020. Dr. Nevels
recommended physical therapy at the initial visit, but physical therapy was never
authorized. At the third visit, Dr. Nevels made a referral to Dr. Kyle Joyner, an orthopedic
surgeon, stating in his report that he would “like to have Dr. Joyner . . . evaluate this case
and assume management.” At the following visit, Dr. Nevels noted that his
recommendation for physical therapy as well as his referral to Dr. Joyner were still
pending. The report of Employee’s final visit with Dr. Nevels on June 29 noted that
physical therapy and an orthopedic referral had been made, “but neither [had] been
scheduled.”

        Employer submitted a Notice of Denial of Claim dated July 2, 2020, which indicated
the basis for denial was “Late Report.” Employee continued working and eventually saw
Dr. Joyner on her own in March 2021. Dr. Joyner ordered an MRI, which indicated
Employee had a right-shoulder full thickness tear of the anterior supraspinatus tendon for
which Dr. Joyner recommended surgical repair. Employee’s counsel subsequently sent a
letter to Dr. Joyner requesting his medical opinion as to whether the right shoulder
condition for which he was treating Employee was “more than 50% related to her on the
job injury at [Employer] in May of 2020.” Dr. Joyner checked “[y]es,” explaining the
injury was “likely secondary to” the lifting incident Employee had described.

       Employee filed a petition for benefits in September 2020. On March 20, 2021,
Employee filed a request for an expedited hearing in which she sought temporary disability
and medical benefits as well as attorney’s fees for Employer’s allegedly wrongful denial
of her claim. At an April 19 pretrial hearing, the court set an in-person hearing for June 8,
2021. On May 24, Employer filed a response to Employee’s hearing request in which
Employer noted that Employee’s claim had been denied “for failure to give proper statutory
notice of her alleged injury.” The response additionally asserted “there is no proof that
Employee sustained an injury primarily arising out of the employment or an aggravation
of a pre-existing condition that primarily arises out of the employment.”


                                              3
       On May 28, Employer filed a motion to continue the June 8 hearing “to allow
[Employer] to obtain an independent medical examination (IME) and question and/or
cross-examine Dr. Joyner whose medical records and opinions have recently been
submitted.” The motion asserted that Employee failed to submit supporting documents
with her request for a hearing as required by applicable rules and that she did not file her
“Rule 72 Declaration with exhibits” until April 9, 2021. Further, the motion asserted
Employer received Employee’s responses to discovery on May 21, which identified a
medical provider who previously performed surgery for a pre-existing right shoulder
condition. Finally, the motion asserted that Employee had recently undergone surgery by
Dr. Joyner for her alleged work-related right shoulder injury and that a continuance would,
therefore, not delay medical treatment alleged to be related to the work injury.

       The trial court heard arguments on Employer’s motion to continue and denied the
motion immediately prior to conducting the June 8 expedited hearing, concluding there
was “no good cause to continue the hearing.” The court noted that Employer received Dr.
Joyner’s records on May 21 and had been aware of compensability and medical causation
issues since at least February 2021.

        Turning to the request for temporary disability and medical benefits, the court first
addressed the notice issue, concluding that Employee “credibly testified that she gave
notice of her injury to Donna on May 9 and Ruchika on May 19” and that those individuals
were reasonably believed by Employee to have “charge” to assist her. Further, the court
noted that when these individuals did not complete paperwork to initiate a workers’
compensation claim, Employee “called [Employer’s] ‘Dial-A-Doc’ on May 22 and notified
her shift manager on May 25 and completed a written first report,” adding that Employer
“did not contravene this testimony.” The court concluded that Employee’s conversations
with Donna and Ruchika provided actual notice within the fifteen-day statutory period and
that Employee’s conversations with these two individuals “were a reasonable excuse for
the failure to give written notice within fifteen days.” Moreover, the court concluded there
was no prejudice to Employer and “no proof of how a delay in treatment from [the date of
injury] through May 25 hampered its investigation.”

       Addressing Employer’s assertion that Employee did not suffer an injury arising
primarily out of the employment, the court concluded that Dr. Joyner’s opinion that
Employee’s shoulder condition was “more than 50% related” to her on the job injury
“coincide[d] with [Employee’s] description of how she became injured.” In addition, the
court noted that Dr. Nevels was an authorized physician and completed a form at
Employer’s request on which he checked a box characterizing the injury as “work-related.”
Stating that Employer “offered no contrary medical proof,” the court concluded Employee
was “likely to show at a hearing on the merits that she suffered an injury arising primarily
from employment.”



                                             4
        Further, the court determined that Dr. Nevels was an authorized physician and that
he referred Employee to Dr. Joyner, noting that Employer “ignored the referrals” and
“failed to either offer a timely panel of orthopedists or authorize treatment with Dr.
Joyner.” The court concluded that Employer “took a deliberate risk, and now it must bear
the consequences.” The court ordered Employer to provide medical treatment with Dr.
Joyner as the authorized physician. In addition, the court determined that Employee had
not established entitlement to temporary disability benefits and denied those benefits “at
this time.” Finally, the court held Employee’s request for attorney’s fees in abeyance.
Employer has appealed.

                                   Standard of Review

        The standard we apply in reviewing a trial court’s decision presumes that the court’s
factual findings are correct unless the preponderance of the evidence is otherwise. See
Tenn. Code Ann. § 50-6-239(c)(7) (2020). When the trial judge has had the opportunity
to observe a witness’s demeanor and to hear in-court testimony, we give considerable
deference to factual findings made by the trial court. Madden v. Holland Grp. of Tenn.,
Inc., 277 S.W.3d 896, 898 (Tenn. 2009). However, “[n]o similar deference need be
afforded the trial court’s findings based upon documentary evidence.” Goodman v.
Schwarz Paper Co., No. W2016-02594-SC-R3-WC, 2018 Tenn. LEXIS 8, at *6 (Tenn.
Workers’ Comp. Panel Jan. 18, 2018). Similarly, the interpretation and application of
statutes and regulations are questions of law that are reviewed de novo with no presumption
of correctness afforded the trial court’s conclusions. See Mansell v. Bridgestone Firestone
N. Am. Tire, LLC, 417 S.W.3d 393, 399 (Tenn. 2013). We are also mindful of our
obligation to construe the workers’ compensation statutes “fairly, impartially, and in
accordance with basic principles of statutory construction” and in a way that does not favor
either the employee or the employer. Tenn. Code Ann. § 50-6-116 (2020).

                                         Analysis

        Employer’s notice of appeal and its brief on appeal list five issues for review.
However, in its brief, Employer addresses only three of the issues, which we have restated
as follows:

   (1) Whether the trial court erred in concluding Employee provided notice of
       her alleged injury in accordance with Tennessee Code Annotated section
       50-6-201(a)(1);

   (2) Whether the trial court abused its discretion in denying Employer’s motion
       to continue the expedited hearing; and

   (3) Whether the trial court abused its discretion in allowing Dr. Joyner’s
       medical records into evidence over Employer’s objection.

                                             5
Moreover, Employer’s assertion that the trial court erred in denying its motion to continue
the expedited hearing is based on the court’s consideration of Dr. Joyner’s medical records
at the expedited hearing. Accordingly, we have addressed the second and third issues
together. Employer failed to address the remaining issues identified in its notice of appeal
and brief, and we treat those issues as having been waived by Employer. See Moore &
Seiferth v. Ingles Markets, Inc., Nos. 2015-02-0183 & 2015-02-0193, 2015 TN Wrk.
Comp. App. Bd. LEXIS 54, at *4 (Tenn. Workers’ Comp. App. Bd. Nov. 4, 2015).

                                    Notice of the Injury

        Tennessee Code Annotated section 50-6-201(a)(1) (2020) provides that an injured
employee “shall, immediately upon the occurrence of an injury, or as soon thereafter as is
reasonable and practicable, give or cause to be given to the employer who has no actual
notice, written notice of the injury.” This section provides that “[n]o compensation shall
be payable under this chapter, unless the written notice is given to the employer within
fifteen (15) days after the occurrence of the accident, unless reasonable excuse for failure
to give the notice is made to the satisfaction of the tribunal to which the claim for
compensation may be presented.” Id. In addition, section 50-6-201(3) provides that “[n]o
defect or inaccuracy in the notice shall be a bar to compensation, unless the employer can
show, to the satisfaction of the workers’ compensation judge before which the matter is
pending, that the employer was prejudiced by the failure to give the proper notice, and then
only to the extent of the prejudice.”

       In this case, Employee testified she did not tell anyone about “what happened” the
day of the incident or the following day when she left early because she thought her
shoulder was going to get better. She testified she told Donna about the incident the next
day and Ruchika the following week and that she told Ruchika she “was concerned that it
was going to be a Workers’ Comp case.” Employer offered no evidence contradicting
Employee’s testimony that she told Donna or Ruchika about being injured or suggesting
that these individuals were not appropriate Employer representatives to whom notice of a
work injury could be given. The trial court determined that Employee “credibly testified
that she gave notice of her injury to Donna on May 9 and Ruchika on May 19” and that
Employee’s understanding of their roles “caused [Employee] to reasonably believe they
had ‘charge’ to assist her.”

        Employee further testified that, after telling Donna and Ruchika that she was
injured, no workers’ compensation paperwork was initiated and that sometime between
May 21 and May 23 she called Employer’s “dial-a-doc” regarding her shoulder, adding
that she was told to “go right away to a doctor.” After she was unable to schedule an
appointment at a walk-in facility, Employee told a shift assistant on May 23 that she needed
to file a workers’ compensation claim so she could see a doctor. She testified her manager
was not at the facility that day and that she reported her injury to her manager sometime
before midnight on May 24 and completed “paperwork” reporting the injury on May 25.

                                             6
        Employer asserts in its brief that Employee failed to notify “the proper entities” but
failed to offer any testimony or other evidence identifying to whom notice was required to
be given. On cross-examination, Employee was asked about reviewing on-line documents
or forms in connection with her application to work for Employer and, more specifically,
whether she reviewed a manual that told her what to do if she sustained an injury at work.
Employee testified she did not recall the document, and Employer did not introduce into
evidence any document advising or describing what an employee was to do in the event of
a work injury. Employee was asked if it was her understanding that she should tell her
manager or Human Resources if she sustained an injury and testified that she had that
understanding after her injury, adding that “[s]omebody put a notice like that up on the
boards, so yes, that would be my understanding now.”

       The notice provisions of the Workers’ Compensation Act have changed little since
their 1919 enactment beyond shortening the time in which written notice is to be given
from thirty days to fifteen days. See Acts 2016, ch. 1056 § 6. In the early years following
the enactment of the 1919 Workers’ Compensation Act, the Tennessee Supreme Court
noted that it had relieved employees from the defense of lack of notice on two grounds:

       (1) waiver, based on the conduct of the employer, or [its] representatives, in
       recognition of the liability; and, (2) excuse, based on various grounds of
       inability, or faultless omission, of the employee.

Marshall Const. Co. v. Russell, 43 S.W.2d 208, 209 (Tenn. 1931). Further, the Court noted
that the question of the reasonableness of the excuse is “one peculiarly for the trial [j]udge.”
Id. Although waiver is not expressly addressed in section 50-6-201(a), we are unaware of
any statute or appellate opinion excluding waiver as a ground that may relieve an employee
from the defense of lack of notice under appropriate circumstances. See, e.g., Gallatin
Aluminum Prods. v. Harris, No. 01S01-9710-CV-00238, 1998 Tenn. LEXIS 404 (Tenn.
Workers’ Comp. Panel July 1, 1998).

       The trial court concluded that Employee’s conversations with the two “learning
ambassadors” provided actual notice “within the statutory fifteen days” and that these
conversations “were a reasonable excuse for the failure to give written notice within fifteen
days.” Further, the trial court found “no prejudice” to Employer as a result of any delay in
receiving notice, stating in its order that Employer provided “immediate emergency
treatment on May 25” and offered no proof of how a delay in treatment from the date of
injury until May 25 hampered its investigation. Moreover, the court noted that from the
date Employee filed her petition for benefits, Employer could have engaged in discovery,
including taking Employee’s deposition, but did not do so.

       Our review of the record supports the trial court’s determination that Employee had
a reasonable excuse for her failure to provide timely written notice. We need not decide
whether Employer’s conduct initially recognizing its liability constituted a waiver of timely

                                               7
notice and conclude the preponderance of the evidence supports the trial court’s
determination that Employee would likely prevail at trial in establishing she had a
reasonable excuse for her failure to timely provide written notice of her alleged injury.

            Employer’s Motion to Continue and Dr. Joyner’s Medical Records

        Employer’s assertion that the trial court abused its discretion by denying its motion
to continue is based upon the court’s admission into evidence and its consideration of Dr.
Joyner’s medical records at the expedited hearing. Citing Tenn. Comp. R. and Regs. 0800-
02-21-.15(1), which addresses expedited hearings, Employer asserts that Employee’s
March 30, 2021 request for a hearing failed to comply with this rule in that the request was
not “accompanied by an affidavit or a . . . Rule 72 declaration . . . [that] contain[ed] a plain,
concise statement of the facts and any other documents demonstrating the party is entitled
to the requested relief.” According to Employer, irrespective of the language of this rule,
Employee filed a Rule 72 declaration under oath with exhibits ten days after filing her
request for hearing but did not include Dr. Joyner’s medical records, which were eventually
submitted “forty-two (42) days after the declaration [was filed] and 11 business days before
the expedited hearing.” Employer contends that Employee’s failure to submit Dr. Joyner’s
medical records with her Rule 72 declaration “runs afoul of [Rule] 0800-02-21-.15(1)’s
filing requirements” and that Employer was prejudiced by Employee’s failure to comply
with the Bureau’s rule addressing expedited hearings. Employer asserts it was “inequitably
stripped of its right to question and cross-examine Dr. Joyner’s medical recordings,
including his opinions therein.”

       As noted by the trial court in its expedited hearing order, Employee was self-
represented from the time of the filing of her September 2020 petition for benefits until
approximately one week after she filed her March 30, 2021 request for hearing. On April
6, 2021, Employee’s attorney filed a notice of appearance and, three days later, filed
Employee’s Rule 72 declaration. Employee’s declaration asserted, among other things,
that Concentra, the provider Employer authorized to treat Employee, referred Employee to
Dr. Joyner “so he could ‘evaluate this case and assume management.’” The declaration
asserted that Employer subsequently denied her claim due to “Late Report” and that
although her claim was denied, she “secured an appointment with Kyle Joyner, M.D.[,]
where he ordered an MRI of [her] right shoulder and mentioned the possibility of a surgical
repair of [her] shoulder.” The trial court noted in its expedited hearing order that it
conducted a pretrial hearing on April 19, 2021, “where the parties agreed to a June 8 trial
date,” adding that “[o]n May 21, [Employee] filed medical records from Dr. Joyner, and
on May 24, [Employer] filed its pre-hearing brief.” Employer filed its motion to continue
four days later, requesting it be allowed to obtain an employer’s examination of Employee
and to depose Dr. Joyner.

      Relying on Smith v. La-Z-Boy, Inc., No. 2017-01-0003, 2017 TN Wrk. Comp. App.
Bd. LEXIS 52 (Tenn. Workers’ Comp. App. Bd. Aug. 31, 2017), the trial court determined

                                               8
that Employee’s declaration filed on April 9, 2021 met the requirements of Rule 0800-02-
21-.15(1) in that the declaration was filed “in association with the request for
hearing . . . [and need not be] filed concurrently or contemporaneously with the request for
hearing.” Applying “the same logic from Smith” to Dr. Joyner’s medical records, the trial
court determined that “accompanied by” did not require Dr. Joyner’s medical records “to
be filed concurrently or contemporaneously with the hearing request.” Noting that Dr.
Joyner’s April 2021 record recommending surgery did not exist when Employee filed her
request for hearing, the court said that once Employee’s attorney became involved in the
case, “he disclosed records as they were received.” The court rejected Employer’s
argument that it did not have the opportunity to question or cross-examine Dr. Joyner
regarding his opinions, stating that Employer “received Dr. Joyner’s records on May
21, . . . [was] aware of compensability and medical causation as issues . . . since at least
February 2, [and its] attorney voiced no concerns regarding the need for an employer’s
examination at the pretrial hearing, where she agreed to the June 8 hearing date.” Citing
Smith v. The Newman Grp., LLC, No. 2015-08-0075, 2015 TN Wrk. Comp. App. Bd.
LEXIS 30, at *9 (Tenn. Workers’ Comp. App. Bd. Sept. 21, 2015) for the principle that
“trial courts have been charged with controlling the pace of litigation,” the court found “no
good cause to continue the hearing.”

       Employer contends it was prejudiced by Employee’s alleged failure to comply with
Rule 0800-02-21-.15(1), in that it was “stripped it of its right to question and cross-examine
Dr. Joyner[],” and that “[t]his, coupled with basic principles of statutory and regulatory
interpretation, provide [the Appeals Board] with a sufficient basis to find that the trial court
abused its discretion . . . in denying Employer’s Motion to Continue, and . . . allowing [Dr.
Joyner’s] medical records into evidence.”

        An abuse of discretion occurs when a trial court “applies an incorrect legal standard,
or reaches a decision which is against logic or reasoning that causes an injustice to the party
complaining.” Milan Supply Chain Sols., Inc. v. Navistar, Inc., No. W2018-00084-SC-
R11-CV, 2021 Tenn. LEXIS 243, at *37 (Tenn. Aug. 2, 2021). “The abuse of discretion
standard does not permit the appellate court to substitute its judgment for that of the trial
court.” Id. at *81-82 (quoting Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)). We
conclude the trial court correctly interpreted Rule 0800-02-21-.15(1) and did not apply an
incorrect standard. Further, we conclude the trial court’s decision was not contrary to logic
or reasoning. Although the result reached by the trial court did not allow Employer
additional time to conduct an employer’s medical examination or to engage in discovery
concerning Dr. Joyner’s medical records or his medical opinions prior to the expedited
hearing, Employer is not foreclosed from doing so on remand of this case or from
requesting an expedited hearing, if necessary, should it determine an employer’s medical
examination, further discovery, or a request for hearing to be in its best interests.
Accordingly, we conclude that, under the circumstances presented at this stage of the case,
the trial court did not abuse its discretion in denying Employer’s motion to continue the


                                               9
expedited hearing or in allowing into evidence and considering Dr. Joyner’s medical
records.

                                    Conclusion

      For the foregoing reasons, we affirm the trial court’s Expedited Hearing Order
Granting Medical Benefits and remand the case. Costs on appeal are taxed to Employer.




                                         10
                 TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                   WORKERS’ COMPENSATION APPEALS BOARD

June Ruggieri                                         )      Docket No. 2020-06-1452
                                                      )
v.                                                    )      State File No. 37474-2020
                                                      )
Amazon.com, LLC, et al.                               )
                                                      )
                                                      )
Appeal from the Court of Workers’                     )
Compensation Claims                                   )
Kenneth M. Switzer, Chief Judge                       )

                                   CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the referenced
case was sent to the following recipients by the following methods of service on this the 7th day
of September, 2021.

 Name                              Certified   First Class   Via   Via     Sent to:
                                   Mail        Mail          Fax   Email
 Kristen Stevenson                                                   X     kcstevenson@mijs.com
 Tina Lett                                                                 telett@mijs.com
 J. Allen Brown                                                      X     allen@jallenbrownpllc.com
 Kenneth M. Switzer, Chief Judge                                     X     Via Electronic Mail
 Penny Shrum, Clerk, Court of                                        X     penny.patterson-shrum@tn.gov
 Workers’ Compensation Claims




Olivia Yearwood
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: WCAppeals.Clerk@tn.gov